NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            03-SEP-2021
                                            08:34 AM
                                            Dkt. 35 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

        GREENE LANE CAPITAL LLC, Plaintiff-Appellant, v.
       DM KULANA HALE HOLDINGS LLC, Defendants-Appellees,
   and JOHN DOES 1-20; JANE DOES 1-20; AND DOE ENTITIES 1-20,
                       Defendants-Appellees
                   (CIVIL NO. 1CCV-XX-XXXXXXX)

                                 AND

          DM KULANA HALE HOLDINGS LLC; DENNIS W. MAHONEY,
  AN INDIVIDUAL; DENNIS W. MAHONEY, TRUSTEE UNDER THAT CERTAIN
      DECLARATION OF REVOCABLE TRUST OF DENNIS W. MAHONEY,
    DATED NOVEMBER 15, 2004; and DM KULANA HALE HOLDINGS LLC,
           derivatively on behalf of KULANA HALE LP; and
        CAPITOL MARKET, LIMITED, Plaintiffs-Appellees, v.
         YANG SUH, individually, GREENE LANE CAPITAL LLC,
                       Defendants-Appellants, and
                BUON VIAGGIO LLC, Defendant-Appellee,
                    YANG D. SUH AND MARI IKEGUCHI,
   TRUSTEES OF THE YANG D. SUH AND MARI IKEGUCHI LIVING TRUST,
      DATED MARCH 14, 2019; GREENE LANE CAPITOL MARKET LLC,
             Defendants-Appellants; and JOHN DOES 1-20;
               JANE DOES 1-20; DOE PARTNERSHIPS 1-20;
             DOE CORPORATIONS 1-20; DOE COMPANIES 1-20;
            and DOE ENTITIES 1-20, Defendants-Appellees
                      (CIVIL NO. 1CCV-XX-XXXXXXX)


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT


             ORDER GRANTING MOTION TO DISMISS APPEAL
       (By: Ginoza, Chief Judge, Hiraoka and Fujise, JJ.)
          Upon consideration of the July 16, 2021 "Motion to
Dismiss Defendants-Appellants Yang Suh, Greene Lane Capital LLC,
Yang D. Suh and Mari Ikeguchi, Trustees of the Yang D. Suh and
Mari Ikeguchi Living Trust, Dated March 14, 2019, and Greene Lane
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Capitol Market LLC's [(collectively, Appellants)] Appeal from the
Order Granting Ex Parte Motion for the Appointment of a Receiver
Pendente Lite [(Receiver)], Filed May 17, 2021, Filed May 25,
2021 [(Order Appointing Receiver)] for Lack of Appellate
Jurisdiction," it appears we lack jurisdiction over the appeal
because the Circuit Court of the First Circuit (circuit court)
has not entered a final, appealable judgment in the underlying
case, Civil No. 1CCV-XX-XXXXXXX, and the interlocutory Order
Appointing Receiver is not independently appealable.
          An aggrieved party cannot obtain appellate review of a
circuit court's interlocutory orders in a civil case, under
Hawaii Revised Statutes (HRS) § 641-1(a) (2016), until the
circuit court has reduced its dispositive rulings to an
appealable, final judgment under Rule 58 or Rule 54(b) of the
Hawai#i Rules of Civil Procedure. See Jenkins v. Cades Schutte
Fleming & Wright, 76 Hawai#i 115, 119, 869 P.2d 1334, 1338
(1994). The circuit court has not yet entered a final,
appealable judgment in the underlying case, Civil No.
1CCV-XX-XXXXXXX.
           The Order Appointing Receiver does not qualify for an
exception to the final-judgment requirement under the collateral-
order doctrine because Appellants may seek review of the Order
Appointing Receiver, and any other orders related to the
appointment of the Receiver, once the circuit court enters a
final, appealable judgment, and Appellants fail to demonstrate
that the Receiver's actions pending resolution of the underlying
case may cause them to suffer an irreparable loss of rights. See
Greer v. Baker, 137 Hawai#i 249, 253, 255, 369 P.3d 832, 836, 838
(2016) (setting forth requirements for appeal under the
collateral-order doctrine).
           Further, it appears the Order Appointing Receiver is
not appealable under the Forgay doctrine because it does not
order the Receiver to sell or otherwise divest Appellants of
their interest in the subject partnership. See Greer, 137
Hawai#i at 253, 369 P.3d at 836 (setting forth requirements for
appeal under the Forgay doctrine). Also, it appears the Order
Appointing Receiver is not appealable under HRS § 641-1(b)

                                  2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

because it is not HRS § 641-1(b)-certified, and it does not
appear that Appellants sought certification. See HRS § 641-1(b)
(2016).
          Therefore, IT IS HEREBY ORDERED that the motion to
dismiss the appeal is granted and the appeal is dismissed for
lack of jurisdiction.
          DATED: Honolulu, Hawai#i, September 3, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge




                                  3